Opinion of the Court by
Chief Justice Hobson
Affirming.
In the year 1909, a negro man, who was known in the neighborhood as Richard Watson, died in Elliott County owning about 300 acres of land and some personal estate. He had never been married, had lived alone and had no relations in the neighborhood. Administration was had upon his estate, and in this suit which was instituted for the settlement of the estate, two sets of claimants appeared asserting that they are his heirs at law. On a final hearing of the case the circuit court dismissed both of their petitions, holding that the preponderance of the evidence did not sustain either of their claims. One set of claimants are the children of a woman named Maria Wallace, who lived at Louisa, Kentucky, and they insist that Dick Watson was her son and their brother. *560The appeal before us is prosecuted by them from the •judgment dismissing their petition.
The question presented is simply one of fact, and without going into the details of the evidence we are of opinion that the circuit court properly dismissed appellants’ petition for these reasons, (1) Maria Wallace continued to bear children until about the year 1880. Richard Watson was born about the year 1840 or before, lie was a man during the Civil War and was then about twenty-five years old. It is incredible that Maria Wallace if she had been the mother of Richard about the year 1840 would have continued to bear children as late as 1880. (2) Richard Watson lived in an adjoining county to Lawrence. He was frequently in Lawrence county trading. He was in Louisa more than once. He at no time went to see Maria Wallace or made any effort to find her or her children. (3) When one of the children went to see Richard and claimed to be his brother, Richard repudiated the claim and said he was no kin to him. (4) Maria Wallace’s son, Richard, belonged to Tom Wallace and was sold in Louisa, Kentucky, by him not long before the Civil War. Richard Watson was bought by Ralla Watson, in Virginia. Ralla Watson had a bill of sale for him from a man named Prater, and this transaction took place about the year 1848. (5) Richard Watson was not only an older man than Maria’s son Richard, but he was darker in color.
It is true appellants introduced two or three witnesses whose testimony strongly tended to sustain their claim, but we do not disturb the finding of the circuit court ordinarily on a question of the credibility of the witnesses; and the above facts which we have set out, are, we think, satisfactorily established, and must control the case. No appeal is before us on the other branch of the case, involving the rights of the other claimant and no opinion is expressed thereon.
Judgment affirmed.